UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7964


ROBERT HENRY DAVIS, a/k/a Pops,

                Defendant - Appellant,

          v.

UNITED STATES OF AMERICA,

                Plaintiff - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:00-cr-00424-PJM-2)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Henry Davis, Appellant Pro Se.   Hillary Anne Davidson,
OFFICE OF THE UNITED STATES ATTORNEY, Jonathan Allen Ophardt,
Special Assistant United States Attorney, Greenbelt, Maryland,
Mythili Raman, Assistant United States Attorney, John Walter
Sippel, Jr., Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert Henry Davis appeals the district court’s order

denying his Fed. R. Crim. P. 36 motion.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm the

district court’s order.   See United States v. Davis, No. 8:00-

cr-00424-PJM-2 (D. Md. Nov. 2, 2012).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2